Citation Nr: 1127169	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 30 percent for dysthymic disorder.

3.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

4.  Entitlement to a rating in excess of 10 percent for a right shoulder disability (impingement, dominant shoulder).

5.  Entitlement to a rating in excess of 10 percent for a left elbow disability.

6.  Entitlement to a rating in excess of 10 percent for a right hip disability (bursitis).

7.  Entitlement to a rating in excess of 10 percent for a right knee disability (degenerative osteoarthritis).

8.  Entitlement to a rating in excess of 10 percent for a left knee disability (degenerative osteoarthritis).

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefits being sought on appeal.  That decision also proposed a reduction of the Veteran's 20 percent disability rating for a cervical spine disability to 0 percent.  However, a June 2005 rating decision continued the 20 percent disability rating.

In a February 2008 substantive appeal, the Veteran requested a hearing before the Board.  However, in August 2010, the Veteran withdrew her hearing request.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

With regard to the Veteran's claims for increased ratings for migraine headaches; dysthymic disorder; and cervical spine, right shoulder, left elbow, right hip, and bilateral knee disabilities, the Veteran was afforded VA general medical examinations in January 2004 and April 2005.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA examinations are stale, and the record reflects that the Veteran has not subsequently been afforded VA neurological, psychiatric, and orthopedic examinations for the issues on appeal.  The Board finds that more recent examinations are needed to fairly adjudicate these claims.  In light of the fact that updated VA treatment records are also requested, the prudent and thorough course of action is to afford the Veteran VA examinations to ascertain the current nature and severity of her migraine headaches; dysthymic disorder; and cervical spine, right shoulder, left elbow, right hip, and bilateral knee disabilities.

In March 2005, the Veteran filed a claim for a TDIU rating.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted 30 percent disability ratings each for migraine headaches and dysthymic disorder; 20 percent disability ratings each for cervical spine and low back disabilities; 10 percent disability ratings each for a right shoulder disability, left elbow disability, right hip disability, left and right knee disabilities, tinnitus, bilateral ingrown toenails, and temporomandibular joint disease; and 0 percent disability ratings each for right foot plantar warts, a right foot mass, bilateral hearing loss, and a fibroid disability (total removal of ovarian cysts).  The combined disability rating is 90 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, the Veteran meets the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  Therefore, the remaining issue is whether the Veteran's service-connected disabilities prohibit her from sustaining gainful employment, such that a TDIU rating may be assigned.

On VA general medical examination in April 2005, the examiner opined that the Veteran's migraines, cervical and lumbar disabilities, and left knee disability affect her employability to a limited extent.  However, the major factor affecting her employability appeared to be her anxiety, for which she had a limited ability to cope.  However, the examiner opined that a separate examination by a psychiatrist would be best in ascertaining the Veteran's employability due to her psychiatric disability.  The Board finds that another opinion is needed as to whether the Veteran, solely as a result of her service-connected disabilities, is no longer able to be employed or whether she is more generally unemployable.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of her service-connected disabilities on her unemployability.  The examiner on remand should specifically reconcile the opinion with the April 2005 VA examination and opinion.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in December 2007.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that the claim for TDIU is inextricably intertwined with the remanded claims for increased ratings.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in August 2010, additional evidence in support of the Veteran's claims was submitted after her appeal had been certified to the Board.  38 C.F.R. § 19.37 (2010).  However, she did not submit a waiver of initial consideration of that evidence by the RO.  In light of Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board finds that the RO should consider the additional medical evidence prior to the Board's appellate review of the issues on appeal.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since December 2007.

2.  Schedule a VA neurological examination to determine the current nature and severity of the Veteran's migraine headaches.  The claims file should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should state the number and frequency of any prostrating headaches over the previous several months.  State what impact, if any, the Veteran's migraine headaches have on her employment and daily living.

3.  Schedule a VA examination to determine the current nature and severity of the Veteran's service-connected dysthymic disorder.  The claims file must be reviewed and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  All signs and symptoms of the Veteran's service-connected dysthymic disorder should be reported in detail.  The examiner should also describe the impact of the Veteran's dysthymic disorder on her occupational and social functioning.  Finally, the examiner should state what impact, if any, the Veteran's dysthymic disorder has on her employment and daily living.

4.  Schedule a VA spine examination to determine the current nature and severity of the Veteran's service-connected cervical spine disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Set forth all current complaints, findings, and diagnoses pertaining to any cervical spine disability and provide ranges of motion of the cervical spine.

(b)  State whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.

(c)  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to a cervical spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

(d)  Describe any neurological impairment (and any symptoms the impairment produces) resulting from the cervical spine disability and characterize the level of impairment caused by any radiculopathy of the upper extremities (complete paralysis, severe incomplete paralysis, moderately severe incomplete paralysis, moderate incomplete paralysis, or mild incomplete paralysis).
(e)  State what impact, if any, the Veteran's cervical spine disability has on her employment and daily living.

5.  Schedule a VA orthopedic examination to determine the current nature and severity of the Veteran's right shoulder, left elbow, right hip, and bilateral knee disabilities.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Examine the Veteran's right shoulder and right arm.  State whether the Veteran's right shoulder disability affects her major or minor extremity.  Provide range of motion findings for the right shoulder and right arm.  State whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.  State what impact, if any, the Veteran's right shoulder disability has on her employment and daily living.

(b)  Examine the Veteran's left elbow and left arm.  Provide range of motion of the left elbow and left forearm, and state whether there is any favorable or unfavorable ankylosis, or instability, of the left elbow.  State whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.  State what impact, if any, the Veteran's left elbow disability has on her employment and daily living.

(c)  Examiner the Veteran's right hip and right thigh.  Provide range of motion findings of the right thigh and state whether there is any favorable or unfavorable ankylosis of the right hip.  State whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.  State what impact, if any, the Veteran's right hip disability has on her employment and daily living.

(d)  Examine the Veteran's left and right knees.  Provide range of motion findings and state whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.  State whether any recurrent lateral instability is shown, and if so, the severity.  State whether there is X-ray evidence of arthritis.  Provide measurements of the length, width, and number of any scars on the left and right knees and state whether any scar is superficial and non-linear, unstable or painful, superficial and unstable, superficial and painful on examination, or causes a limitation of function of the part affected.  State what impact, if any, the Veteran's bilateral knee disability has on her employment and daily living.

6.  Schedule a VA examination to ascertain the impact of the Veteran's service-connected disabilities on her unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the April 2005 VA opinion.  The rationale for all opinions should be provided.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities on her employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (migraine headaches; dysthymic disorder; cervical spine and low back disabilities; right shoulder, left elbow, right hip, and bilateral knee disabilities; tinnitus; bilateral ingrown toenails; temporomandibular joint disease; right foot plantar warts; a right foot mass; bilateral hearing loss, and a fibroid disability (total removal of ovarian cysts), without consideration of her non-service-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

7.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

